Citation Nr: 0108498	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-23 718	)	DATE
	)
	)


THE ISSUE

Whether the Board's April 30, 1998 decision denying service 
connection for the cause of the veteran's death contained 
clear and unmistakable error.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active duty during World War II, to include 
internment as a prisoner-of-war (POW) of the Japanese 
government from April 10, 1942, to June 27, 1942.  He died in 
December 1995.

This case arises from a motion from the moving party, the 
deceased veteran's widow, alleging clear and unmistakable 
error in an April 30, 1998 Board decision, which denied her 
claim for service connection for the cause of the veteran's 
death.
FINDINGS OF FACT

1.  On April 30, 1998, the Board determined that service 
connection was not warranted for the cause of the veteran's 
death; the Board found that the veteran's fatal pancreatic 
cancer was not causally linked to service or to a service-
connected disability.  

2.  Evidence before the Board on April 30, 1998 did not 
compel a conclusion, to which reasonable minds could not 
differ, inconsistent with the Board's determination.


CONCLUSION OF LAW

The April 30, 1998 Board decision, which denied service 
connection for the cause of death, did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1998); 
38 C.F.R. § 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recent statutory and regulatory changes have made it possible 
for the Board to revise or reverse an earlier Board decision 
based upon clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111; see also Public Law 105-111 (November 21, 1997); 64 
Fed. Reg. 2134 (1999)(codified at 38 C.F.R. § 20.609(c)(4) 
and Part 20, subpart O); Chairman's Memorandum No. 01-99-09 
(February 19, 1999).  Clear and unmistakable error is a very 
specific and rare kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
must be based on the record and the law that existed when 
that decision was made.  In addition, to warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403.

The moving party alleges clear and unmistakable error in a 
prior April 30, 1998 Board decision, which denied her claim 
for service connection for the cause of the veteran's death.  
However, applying the legal standards in place at the time, 
the evidence of record at the time of the decision was not 
such that it compelled a conclusion, to which reasonable 
minds could not differ, inconsistent with the Board's 
determination.

At the time of the veteran's death, service connection had 
been established for anxiety neurosis, rated as 10 percent 
disabling; right posterior tibial and left sural 
mononeuropathy, rated as 10 percent disabling; and for 
ascariasis, rated as 10 percent disabling; a combined 
disability rating of 30 percent was in effect.

Evidence before the Board in April 1998 included the 
certificate of death.  That certificate indicates that the 
veteran died on December [redacted], 1995 at 76 years of age.  The 
certificate lists the cause of death as cancer of the 
pancreas. 

Service records reflect that the veteran was a POW from April 
10, 1942, to June 27, 1942.  The Board observed that service 
medical records were essentially nonexistent, and there were 
no official records of treatment for any condition during 
service.  A chest X-ray from the veteran's military service 
was interpreted as normal.

Post service private records before the Board included 
examination reports from December 1946 and December 1947.  
These examinations were essentially normal. A 1949 chest X-
ray was also normal.

From August to September 1990, the veteran was hospitalized 
at a private hospital for a transurethral resection of the 
prostate (TURP).  Subsequently dated records show that he was 
hospitalized from July to August 1991 for follicular cancer 
of the left thyroid lobe for a recurring neck mass.  
Follicular carcinoma was the final diagnosis.  Hypertensive 
atherosclerotic heart disease was also noted.

Post service VA records included examination reports from 
April 1991 and October 1992.  These reports are negative for 
diagnosis of cancer.  The April 1991 report sets forth 
diagnoses that include hypertension and atherosclerosis, 
thoracic and abdominal aorta.  That report also notes that 
there was no evidence of beriberi.  

Private records from June 1994 showed that the veteran was 
seen for complaints of insomnia and polyuria.  He was found 
to have elevated blood pressure, urinary tract infection, and 
bilateral cervical lymphadenopathy.  A June 1994 computerized 
tomography (CT) scan of the chest was interpreted as showing 
a mass in the right middle lobe with mediastinal adenopathy, 
rule out neoplasm and a probable gallstone.

Subsequently dated private records included a radiation 
therapy summary in which it was noted that the veteran had 
metastatic carcinoma and was treated with radiation from 
September 19, 1995 through September 26, 1995.

The veteran was admitted to a private hospital on September 
27, 1995.  At that time, it was noted that he was diagnosed 
as having lung cancer with metastasis approximately two weeks 
prior to this hospitalization and had been receiving 
radiation treatment.  This hospitalization was precipitated 
by abdominal discomfort with gas pain and nausea.  This was 
later followed by coughing, chest pains, shortness of breath, 
and palpitations.  He was found to have pericardial effusion 
and pancreatitis with gallstones.  A chest CT scan was 
interpreted as showing pericardial effusion and pleural 
effusion with mediastinal and periaortic adenopathy, rule out 
metastasis or lymphoproliferative disorder such as lymphoma.  
His hospital treatment included mediation and 
pericardiocentesis and thoracentesis, and his symptoms 
improved.  

Chest X-ray on September 29, 1995, showed congestive heart 
failure.  After treatment, there was no evidence of recurrent 
pericardial effusion.  Repeated echocardiogram after 
pericardiocentesis showed good LV function and contractility.  
There was no evidence of recurrence of pericardial effusion.  
The veteran was discharged to home with oxygen.  The veteran 
was discharged October 5, 1995.  The final diagnoses included 
pericardial effusion; removed by pericardiocentesis; lung 
cancer with metastasis; pancreatitis, resolving; gallstones; 
and a history of hypertension.  

In denying service connection for the cause of the veteran's 
death, the Board indicated that there was no competent 
evidence linking a service-related disease to the cancer of 
the pancreas that caused the veteran's death.  The Board also 
determined that there was no competent evidence that the 
veteran suffered from cancer during military service or for 
many years thereafter, there was no competent medical 
evidence of a nexus between the fatal cancer and any incident 
of service, and there was no medical evidence suggesting the 
veteran's service connected disabilities played any causative 
role in his death.  

At the time of the Board's decision, the law provided as it 
does now, that the death of a veteran would be considered as 
having been due to a service-connected disability when the 
evidence established that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (1997).  The principal cause of death was one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death was one that contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death. 38 C.F.R. § 3.312(c).

Service connection was available for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1997).  A number of diseases, including malignant tumors and 
various forms of cardiovascular and heart disease, were 
presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1997).  In addition, in 
cases involving prisoners of war interned or detained not 
less than 30 days, service connection was also presumed for a 
number diseases, including beriberi heart disease, manifested 
to a degree of 10 percent or more at any time after 
discharge.  38 U.S.C.A. § 1112(b); 38 C.F.R. §§ 3.304(e), 
3.309(c) (1997).  Service connection was also available for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.304(e), which pertained to former prisoners of 
war, provided as follows:  

Where disability compensation is claimed by a 
former prisoner of war, omission of history or 
findings from clinical records made upon 
repatriation is not determinative of service 
connection, particularly if evidence of comrades in 
support of the incurrence of the disability during 
confinement is available.  Special attention will 
be given to any disability first reported after 
discharge, especially if poorly defined and not 
obviously of intercurrent origin.  The 
circumstances attendant upon the individual 
veteran's confinement and the duration thereof will 
be associated with pertinent medical principles in 
determining whether disability manifested 
subsequent to service is etiologically related to 
the prisoner of war experience.

In reviewing the medical evidence of record, the Board finds 
that the veteran was noted to have cancer in the thyroid 
gland and in the lung.  It is apparent that his cancer had 
metastasized or spread but it is not entirely clear where the 
primary site of the veteran's cancer was.  Given the fact 
that the certificate of death listed only pancreatic cancer 
as the cause of the veteran's death, it was not unreasonable 
for the Board to determine that pancreatic cancer was the 
exclusive cause of the veteran's demise.  Moreover, even 
assuming that the veteran's thyroid or lung was the primary 
site, the fact remains that the record before the Board was 
devoid of any competent evidence linking the veteran's fatal 
cancer to service or to a service-connected disability.  
Furthermore, there was no medical evidence linking a service-
connected disability to the veteran's death and no medical 
evidence otherwise suggesting that the veteran's service 
played a role in causing the veteran's death.  

The moving party argues that cardiovascular disease played a 
role in hastening the veteran's death and that service-
connection should have been presumed for that disease because 
the veteran was a prisoner of war.  Although there was 
evidence at the time of the veteran's death of hypertension 
and arthrosclerosis, medical evidence before the Board did 
not offer a basis for concluding that either those 
disabilities or any other cardiovascular disorder played a 
causative role in the veteran's death.  The Board is 
cognizant of the veteran's POW status.  However, there is no 
medical evidence of beriberi or beriberi heart disease (an 
April 1991 VA examination resulted in a specific 
determination that there was no evidence of beriberi) and, in 
any event, even assuming the veteran had such a heart 
disorder, given the competent evidence of pancreatic cancer 
as the cause and the absence of an opinion linking heart 
disease to the veteran's death, there is no basis to find 
clear and unmistakable error in the Board decision.  The only 
medical evidence that specifically addressed the question of 
the cause of the veteran's death, the death certificate, 
listed only one cause: Cancer of the pancreas.

In view of the foregoing, the Board must conclude that the 
evidence before the Board on April 30, 1998 did not compel a 
conclusion, to which reasonable minds could not differ, 
inconsistent with the Board's determination.  As such, the 
Board's determination cannot be said to have been premised 
upon clear and unmistakable error.  


ORDER

The Board's April 30, 1998 decision denying service 
connection for the cause of the veteran's death did not 
contain clear and unmistakable error; the moving party's 
motion is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



